IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

IN RE DETENTION OF:             )
                                )                 DIVISION ONE
GARTH SNIVELY,                  )
                                )                 No. 79567-8-I
                Petitioner      )
                                )                 UNPUBLISHED OPINION
                                )                             MAY132019
_______________________________ )                 FILED:

        PER CURIAM   —   Garth Snively appeals an order denying the State’s and

Snively’s motions to dismiss the State’s petition for Snively’s continued

commitment as a sexually violent predator. Snively contends, and the State

concedes, that once the State moved to dismiss on the ground that the evidence

-   including the opinions of the State’s own experts      did not support a

conclusion that Snively still meets the criteria for SVP commitment, CR 41(a) and

controlling case law required the superior court to dismiss the petition. See In re

Detention of Cherry, 166 Wash. App. 70, 77, 271 P.3d 259 (2011) (where parties

presented stipulated order dismissing SVP petition, court held dismissal was

required under CR 41 and noted that “[f]orcing the State to proceed when it

cannot prove the case would be inconsistent with other SVP statutes, due

process, and the prosecutor’s ethical obligation to prosecute only cases it can

prove”). We accept the concession and remand solely for entry of the parties’

agreed order to dismiss the petition without pr-judice.

                      For the Court:              ~i1i~
                                             ~      .._‘


                                                                 /